Title: Tobias Lear to Thomas Jefferson, 14 January 1793
From: Lear, Tobias
To: Jefferson, Thomas



United States [Philadelphia], January 14th 1793

By the President’s command T. Lear has the honor to return to the Secretary of State the letter to the Minister of France, relative to the supply of money to pay certain Bills drawn by the administration of St Domingo, which has been submitted to the President; and to inform the Secretary, that the President, presuming that the contents of said letter is conformable to the arrangements made on that subject, approves of the same.

Tobias Lear.Secretary to the p[r]esident of the United States

